                                      Case 3:20-cv-02731-VC Document 747 Filed 10/14/20 Page 1 of 4



                             1
                                   Susan E. Coleman (SBN CA 171832)
                             2     E-mail: scoleman@bwslaw.com
                                   BURKE, WILLIAMS & SORENSEN, LLP
                             3     444 South Flower Street, Suite 2400
                                   Los Angeles, CA 90071-2953
                             4     Tel: 213.236.0600 Fax: 213.236.2700
                             5     Royal F. Oakes (SBN CA 080480)
                                   roakes@hinshawlaw.com
                             6     Michael A.S. Newman (SBN CA 205299)
                                   mnewman@hinshawlaw.com
                             7     HINSHAW & CULBERTSON LLP
                                   350 South Grand Ave., Suite 3600
                             8     Los Angeles, CA 90071-3476
                                   Telephone: 213-680-2800
                             9     Facsimile: 213-614-7399
                          10       David S. Weinstein [Admitted Pro Hac Vice]
                                   Dweinstein@hinshawlaw.com
                          11       HINSHAW & CULBERTSON LLP
                                   2525 Ponce de Leon Blvd, 4th Floor
                          12       Coral Gables, FL 33134
                                   Telephone: (305) 428-5038
                          13       Facsimile: (305) 577-1063
                          14       Attorneys for Respondents-Defendants
                                   THE GEO GROUP, INC. and
                          15       NATHAN ALLEN
                          16
                          17                           UNITED STATES DISTRICT COURT
                          18                        NORTHERN DISTRICT OF CALIFORNIA
                          19
                                   ANGEL DE JESUS ZEPEDA RIVAS,                  Case No. 3:20-cv-02731-VC
                          20       BRENDA RUIZ TOVAR, LAWRENCE
                                   MWAURA, LUCIANO GONZALO                       (Honorable Vince Chhabria)
                          21       MENDOZA JERONIMO, CORAIMA
                                   YARITZA SANCHEZ NUÑEZ, JAVIER                 STIPULATION BY ALL
                          22       ALFARO, DUNG TUAN DANG,                       PARTIES REGARDING THE
                                                                                 FILING OF AN AMENDED
                          23                   Petitioners-Plaintiffs,           COMPLAINT AND RESPONSES
                                                                                 THERETO
                          24             vs.
                          25       DAVID JENNINGS, Acting Director of the
                                   San Francisco Field Office of U.S.
                          26       Immigration and Customs Enforcement;
                                   MATTHEW T. ALBENCE, Deputy
                          27       Director and Senior Official Performing the
                                   Duties of the Director of the U.S.
                          28       Immigration and Customs Enforcement;
                                   U.S. IMMIGRATION AND CUSTOMS
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                            1
  Los Angeles, CA 90071-3476                                                                           1034174\306796977.v1
         213-680-2800
                                     Case 3:20-cv-02731-VC Document 747 Filed 10/14/20 Page 2 of 4



                             1     ENFORCEMENT; GEO GROUP, INC.;
                                   NATHAN ALLEN, Warden of Mesa Verde
                             2     Detention Facility,
                             3               Respondents-Defendants.
                             4
                             5
                             6
                             7
                             8
                             9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                        2
  Los Angeles, CA 90071-3476                                                                         1034174\306796977.v1
         213-680-2800
                                      Case 3:20-cv-02731-VC Document 747 Filed 10/14/20 Page 3 of 4



                             1           IT IS HEREBY STIPULATED BY AND AMONG ALL PARTIES AND
                             2     THEIR ATTORNEYS OF RECORD HEREIN:
                             3
                             4           1. On September 21, 2020 Defendants GEO Group, Inc. and Nathan Allen,
                             5     Warden of Mesa Verde Detention Facility (collectively “GEO Defendants”) filed a
                             6     motion to dismiss the complaint in the above-entitled matter filed by Plaintiffs
                             7     ANGEL DE JESUS ZEPEDA RIVAS, BRENDA RUIZ TOVAR, LAWRENCE
                             8     MWAURA, LUCIANO GONZALO MENDOZA JERONIMO, CORAIMA
                             9     YARITZA SANCHEZ NUÑEZ, JAVIER ALFARO, DUNG TUAN DANG
                          10       (“Plaintiffs”). The current briefing schedule requires Plaintiffs to file opposition
                          11       papers by October 5, 2020; the GEO Defendants are required to file reply papers by
                          12       October 13, 2020; and, a hearing on the motion to dismiss is scheduled to be held on
                          13       October 29, 2020 [Docket No. 709.]
                          14
                          15             2. In lieu of opposing the GEO Defendants’ motion to dismiss, Plaintiffs plan
                          16       to file an amended complaint and petition for writ of habeas corpus, which they are
                          17       permitted to do as of right on or before October 13, 2020 pursuant to Federal Rule of
                          18       Civil Procedure 15(a)(1)(B).
                          19
                          20             3. Plaintiffs, the GEO Defendants and DAVID JENNINGS, Acting Director
                          21       of the San Francisco Field Office of U.S. Immigration and Customs Enforcement;
                          22       MATTHEW T. ALBENCE, Deputy Director and Senior Official Performing the
                          23       Duties of the Director of the U.S. Immigration and Customs Enforcement; U.S.
                          24       IMMIGRATION AND CUSTOMS ENFORCEMENT (collectively “Federal
                          25       Defendants”) request the Court to Order that Plaintiffs may file an amended complaint
                          26       and petition for writ of habeas corpus on or before October 30, 2020, and that the
                          27       GEO Defendants, and the Federal Defendants may file their responses to the amended
                          28
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                            1
  Los Angeles, CA 90071-3476                                                                              1034174\306796977.v1
         213-680-2800
                                      Case 3:20-cv-02731-VC Document 747 Filed 10/14/20 Page 4 of 4



                             1     complaint and petition for writ of habeas corpus not later than 60 days following the
                             2     date Plaintiffs file their amended complaint and petition for writ of habeas corpus.
                             3
                             4
                                   DATED: October 14, 2020                    BURKE, WILLIAMS & SORENSEN,
                             5                                                LLP
                                                                          By: /s/ Susan E. Coleman
                             6                                                Susan E. Coleman
                                                                              Attorneys for Respondents-Defendants
                             7                                                THE GEO GROUP, INC. and
                                                                              NATHAN ALLEN
                             8
                             9
                                   DATED: October 14, 2020                    HINSHAW & CULBERTSON LLP
                          10
                                                                          By: /s/ David S. Weinstein
                          11                                                  Royal F. Oakes
                                                                              Michael A.S. Newman
                          12                                                  David S. Weinstein
                                                                              Attorneys for Respondents-Defendants
                          13                                                  THE GEO GROUP, INC. and
                                                                              NATHAN ALLEN
                          14
                          15                                                  DAVID L. ANDERSON
                                   DATED: October 14, 2020                    UNITED STATES ATTORNEY
                          16                                              By: /s/ Sara Winslow
                          17                                                  Sara Winslow
                                                                              Assistant United States Attorney
                          18                                                  Attorneys for Respondents-Defendants
                                                                              DAVID JENNINGS, MATTHEW T.
                          19                                                  ALBENCE, U.S. IMMIGRATION
                                                                              AND CUSTOMS ENFORCEMENT
                          20
                          21       DATED: October 14, 2020                    AMERICAN CIVIL LIBERTIES
                                                                              UNION FOUNDATION OF
                          22                                                  NORTHERN CALIFORNIA
                                                                          By: /s/ William S. Freeman
                          23                                                  William S. Freeman
                                                                              Sean Riordan
                          24                                                  Angelica Salceda
                                                                              Attorneys for Petitioners-Plaintiffs
                          25                                                  ANGEL DE JESUS ZEPEDA RIVAS,
                                                                              BRENDA RUIZ TOVAR,
                          26                                                  LAWRENCE MWAURA, LUCIANO
                                                                              GONZALO MENDOZA JERONIMO,
                          27                                                  CORAIMA YARITZA SANCHEZ
                                                                              NUÑEZ, JAVIER ALFARO, DUNG
                          28                                                  TUAN DANG

HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                             2
  Los Angeles, CA 90071-3476                                                                               1034174\306796977.v1
         213-680-2800
